Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Carlton Merle Daniel Jones, Appellant                 Appeal from the 196th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 30,042).
 No. 06-15-00119-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Carlton Merle Daniel Jones, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 9, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk